This is a proceeding in quo warranto brought by the Attorney General to ascertain by what right or authority the respondents claim, hold and exercise the liberties, privileges and franchises of a county budget commission for St. Lucie County, Florida. The respondents have filed their answers to the information and the matter now stands for decision on demurrer to said answers.
Chapter 24866, Laws of Florida, 1947, providing for the creation of a budget commission for St. Lucie County, was duly and regularly enacted by the legislature. Section 19 of the act provided, among other things, "that this Act before *Page 918 
taking effect shall be ratified and approved by a majority of those qualified electors of St. Lucie County, Florida, voting at the next general or special election held in St. Lucie County, at which time the provisions of this bill shall be submitted to the people for their ratification or rejection."
The answers of the respondent show that on April 20, 1948, the Board of County Commissioners of St. Lucie County, by a motion duly and unanimously adopted, directed that the question of establishing a budget commission under the provisions of chapter 24866, supra, be included on the ballot for the primary elections to be held in the County on May 4, 1948 and that in pursuance of said motion provision for the ratification or rejection of the act was placed only upon the official primary election ballots of the Democratic Party and Republican Party used in the primary election held in St. Lucie County on May 4, 1948. The answers further show that at said primary election held on May 4, 1948, and by means of the Democratic and Republican Party ballots furnished for the purpose, 1605 votes were cast in favor of the ratification of the act and 1282 votes were cast in favor of rejection.
The whole question is whether the allegations of the answer are sufficient to show that this election constituted a "General or special election" at which the provisions of the bill were "submitted to the people for their ratification or rejection," as was required by chapter 24866, supra; for if it did not, then the respondents are holding office entirely without authority.
We do not think the allegations of the answer are sufficient to show that there has been a valid compliance with the provisions of chapter 24866 with respect to an election to be held to ratify or reject the proposal to create a budget commission. It might have been perfectly proper, in the interest of economy and convenience, for the county commissioners of St. Lucie County to have called a "special election" for the purpose of enabling all the registered voters of the county to vote upon the question of ratifying or rejecting the act and to have made the date of such election fall on the same day *Page 919 
that had been set for the party primary election. Had such a "special election" been held it doubtless would have fulfilled the requirements of the statute, even though the same polling places had been used for both elections, and the same clerks and inspectors employed for the purpose of receiving and canvassing the ballots; provided, that ballots separate and apart from the political party ballots used for voting upon party candidates had been made available, without regard to party affiliations, to all registered voters of the county. However, a party primary election at which, from the very nature of the election being conducted, only Democrats and Republicans were eligible to procure ballots could not have been a valid "special election" within the contemplation of the terms of Section 19, chapter 24866, supra. For it cannot be assumed by this court that at the time such primary election was held all duly registered voters in St. Lucie County were members either of the Democratic or the Republican Party. Neither can it be assumed that such duly registered voters of the county as were not Democrats or Republicans and hence were deprived of their right to vote on the issue of ratification or rejection because of the fact that ballots would not have been available to them, were less in number than the majority by which the statute was purportedly ratified at the Democratic and Republican primary party election called and held on May 4, 1948.
In a quo warranto proceeding instituted on behalf of the State to test the right to hold an office great particularity is required of the answer. Town of Enterprise v. State, 29 Fla. 128, 10 So. 740. The answer not only must be responsive to the information but it must also show full title in the respondent. State ex rel. Smith v. Anderson, 26 Fla. 240, 8 So. 1. These requirements have not been observed in the present case. When the answers are construed most strongly against the respondents — as such pleadings must be when tested by demurrer — the respondents have failed to show a valid election within the requirements of chapter 24866, supra. A valid election not having been shown, it follows that the appointment of each of the respondents to the office of budget commissioner was without authority of law. *Page 920 
The demurrer to the answers filed by respondents should be and the same is hereby sustained.
It is so ordered.
BARNS, J., and TAYLOR, Associate Justice, concur.
HOBSON, J., concurs specially.
TERRELL, Acting Chief Justice, CHAPMAN and ADAMS, J.J., dissent.